Title: From Abigail Smith Adams to John Quincy Adams, 18 January 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy January 18th 1816.
				
				Having been attacked this morning with a dangerous Complaint, I have requested Louisa to write you a few lines enclosing a Note, The disposition of which, I wrote you my request, in my last Letter dated December1815—which Letter, and note, I deliver to Louisa Smith—to keep untill your return—
				
					Abigail Adams
				
					
				
			